Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COOLING SYSTEM AND METHOD FOR ENERGY STORAGE

Examiner: Adam Arciero	SN: 16/987,146	Art Unit: 1727          July 16, 2022

DETAILED ACTION
The Application filed on August 06, 2020 has been received. Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porras et al. (US 2018/0001784 A1).
As to Claim 1, Porras et al. discloses an energy storage cooling system, comprising: a housing having a battery pack 24; 
a cooling circuit having a first flow portion 61 extending through the housing, configured to supply coolant for heat exchange with the battery pack;
a chiller system, including:
	a coolant supply 88,91;
		a heat exchanger 76;
		a outlet (outlet of 76) in fluid communication with the first flow portion; and
	a controller 78 configured to alter a function of the chiller system when a sensed temperature (for example, temperature sensor 65) does not exceed a first threshold (Fig. 2 and paragraphs [0023 and 0026-0028]). In addition, it is the position of the Office that the system of modified Porras is intrinsically configured to perform the claimed functions given that the structure of the claims and the prior arts are the same. See MPEP 2114.
As to Claim 2, Porras et al. discloses a compressor 76 which is part of the chiller system that is controlled by the controller as discussed above (paragraph [0032]). In addition, it is the position of the Office that the system of modified Porras is intrinsically configured to perform the claimed functions given that the structure of the claims and the prior arts are the same. See MPEP 2114.
As to Claim 7, Porras discloses wherein the controller activates the chiller system when a senses temperature is higher than a threshold (paragraph [0030]).
As to Claims 10, Porras et al. discloses an energy storage cooling system, comprising: a battery pack 24; 
an ambient temperature sensor (not shown but Porras discloses using the ambient air temperature in help with controller the cooling system) (Abstract);
a chiller system 76, 88,91 in fluid communication with battery pack;
a radiator 64 in fluid communication with the chiller; 
a cooling circuit having a first flow portion 61 extending through the housing, configured to supply coolant for heat exchange with the battery pack, a second flow portion for supplying coolant to the chiller 75; and a third flow portion for supply coolant to the radiator 110;
	a controller 78 configured to control the operation of the chiller and radiator based on an ambient temperature (Abstract, Fig. 2 and paragraphs [0023 and 0026-0028]). In addition, it is the position of the Office that the system of modified Porras is intrinsically configured to perform the claimed functions given that the structure of the claims and the prior arts are the same. See MPEP 2114.
As to Claims 11-16, Porras et al. discloses a compressor 76 which is part of the chiller system that is controlled by the controller as discussed above (paragraph [0032]). In addition, it is the position of the Office that the system of modified Porras is intrinsically configured to perform the claimed functions given that the structure of the claims and the prior arts are the same. See MPEP 2114.
As to Claim 17, Porras et al. discloses a method for temperature control of a battery pack, comprising:
supplying a coolant from a chiller system 76 to an interior of a battery pack housing 24; 
returning a supplied coolant 75 to the chiller;
detecting an ambient temperature (Abstract);
when the detected temperature does not exceed a first threshold, the radiator system is activated and when the detected temperature exceeds a second threshold, the chiller system is activated (Abstract and paragraph [0027]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2018/0001784 A1) in view of Blatchley et al. (US 2017/0317393 A1).
As to Claim 3, Porras et al. discloses a radiator system 64, however Porras et al. does not disclose a pump controlled by the controller to deliver coolant to the radiator.
However, Blatchley teaches of a battery cooling system, comprising a radiator system having a radiator 15 and a pump 36 configured to deliver coolant to the battery and to the radiator (Fig. 1-2). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise a pump to deliver coolant to and from the radiator because Blatchley teaches that an improved battery cooling system that limits temperature swings under normal operating conditions is provided (paragraph [0003]). In addition, it is the position of the Office that the system of modified Porras is intrinsically configured to perform the claimed functions given that the structure of the claims and the prior arts are the same. See MPEP 2114.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2018/0001784 A1) in view of Ott et al. (US 2014/0214289 A1).
As to Claim 4, Porras does not specifically disclose the claimed thermostatic valve.
However, Ott teaches of a radiator system for a cooling system, comprising a radiator 206; a pump 210 and a thermostatic valve 218 downstream of the pump (Fig. 2 and paragraph [0022]). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed radiator system because Ott teaches that heated coolant may be circulated through the cooling system and the temperature of the coolant can be lowered (paragraph [0022]).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2018/0001784 A1) in view of Song et al. (US 2016/0285144 A1).
As to Claims 5-6, Porras does not specifically disclose first and second cooling paths arranged in parallel to supply coolant to first and second battery packs, and further having a balance valve.
However, Song et al. teaches of a cooling system for a battery pack, comprising first and second cooling paths 760-1,760-2 arranged in parallel and having a proportional valve for controlling the coolant flow between paths to a first and second plurliaty of battery cells, respectively (Fig. 7 and paragraph [0096]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Porras to comprise the claimed cooling system because Song teaches that the temperature difference among battery cells within the battery pack may be minimized and the performance and life of the battery pack may be improved (paragraph [0079]). 

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras et al. (US 2018/0001784 A1).
As to Claim 8, Porras does not specifically disclose the claimed first and second temperature threshold relationship. However, the courts have held that it would have been obvious to try the claimed relationship given that there are a known finite number of options (the threshold temperatures being equal, the first greater than the second, or the second greater than the first) and a person of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp. See KSR, MPEP 2143, I, E. At the time of the invention, it would have been obvious to one of ordinary skill in the art to try the claimed relationship because Porras teaches that an effective cooling system for a battery pack can be provided (paragraph [0047]).
As to Claim 9, it is the position of the Office that the system of modified Porras is intrinsically configured to set the claimed threshold temperatures given that the structure of the claims and the prior arts are the same. See MPEP 2114.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/           Examiner, Art Unit 1727